Petitioner was awarded a J. D. degree,by the Boston University School of Law in June 1970 and was admitted to the bar of the Commonwealth of Massachusetts in November 1970.’ Petitioner has been approved for full’admission to the bar of this state by the board of bar examiners pending completion of the residency requirement. Having chosen to become associated with the Rhode Island Legal Services, Inc., he asks that we grant him special permission to practice law in this state during the period of his association with the corporation.
It is ordered that the petitioner be and he hereby is admitted to practice before the courts of this state in all cases in which he is associated with the Rhode Island Legal Services, Inc. Admission to practice under this order shall terminate whenever the petitioner ceases to be associated with the corporation. In re Petition of Fisher, 106 R. I. 825, 259 A.2d 843.